Citation Nr: 9908631	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-42 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
status post silver bunionectomy for hallux valgus left first 
metatarsal phalangeal joint. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1993 and December 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Sioux Falls, South Dakota (RO).

The Board notes that in a VA Form 21-4138 (Statement in 
Support of Claim) received in April 1995, the veteran appears 
to be initiating an appeal of the RO's December 1994 denial 
of service connection for a left elbow disorder.  This matter 
is referred to the RO for appropriate action.  

The Board further notes that in a VA Form 21-4138 (Statement 
in Support of Claim) received in June 1997, the veteran 
initiated an appeal of the RO's denial of service connection 
for a right shoulder disorder.  In response, the RO issued a 
Statement of the Case (SOC) in December 1997.  As the veteran 
did not file a substantive appeal following the issuance of 
the SOC, his appeal was never perfected and the issue of 
entitlement to service connection for a right shoulder 
disorder is not before the Board for appellate review.


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
back disorder and his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has not certified for appeal the issue of entitlement 
to service connection for a back disorder.  However, the 
record reflects that an appeal on this issue has been 
properly perfected for appellate review.  By rating decision 
dated December 1994, the RO denied the veteran's claim.  The 
veteran filed a notice of disagreement in January 1995, and 
during the same month, the RO issued an SOC.  In March 1995, 
the veteran filed a VA Form 21-4138 (Statement in Support of 
Claim), which the Board construes as a substantive appeal on 
the issue.  

The veteran contends that he is entitled to service 
connection for residuals of a back injury sustained during 
active service, when he was involved in a jeep accident.  The 
preliminary question before the Board is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468. 

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service medical records disclose that the veteran was treated 
for back trauma sustained during grass drills in May 1984; 
functional low back pain was assessed.  On separation 
examination in October 1984, no abnormal back findings were 
noted.

Post-service medical records, including VA outpatient 
treatment records dated from 1992 to 1998 and a May 1995 
report of VA examination, establish that the veteran 
currently has minimal degenerative changes in the thoracic 
spine and mechanical low back pain.  However, they do not 
establish the necessary link between the veteran's back 
disorder and his period of active service.  During two 
outpatient visits, the veteran reported that his back 
problems resulted from an in-service jeep accident.  However, 
no physician has confirmed this alleged etiological link.  In 
fact, during the May 1995 VA examination, a VA examiner 
opined that the veteran's mechanical low back pain was 
probably unrelated to previous trauma.  

Moreover, according to the outpatient treatment records, the 
veteran did not receive back treatment from November 1984, 
the date of his discharge, until 1994.  Therefore, there is 
no showing of continuity of back symptomatology following 
discharge from service.

The Board does not dispute the veteran's claim that he 
suffered back trauma during active service.  However, his 
statements linking his current back disorder to the trauma, 
alone, do not constitute competent medical evidence of a 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Inasmuch as the record lacks competent 
medical evidence of a nexus between the veteran's current 
back disorder and his period of active service, the veteran's 
claim for service connection for a back disorder must be 
denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim; therefore, the 
VA is under no duty to assist him in developing the facts 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  As the 
Board is not aware of the existence of additional evidence 
that might well ground the veteran's claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.

The Board recognizes that the veteran's service connection 
claim was denied by the RO on the merits, rather than as not 
well grounded.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that when an RO does 
not specifically address the question of whether a claim is 
well grounded but rather proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
his claim.


ORDER

Service connection for a back disorder is denied.


REMAND

There appears to be some confusion in the record regarding 
what issues have been properly perfected for appellate 
review.  The RO has certified for appeal the issue of 
entitlement to an evaluation in excess of 10 percent for 
status post silver bunionectomy for hallux valgus left first 
metatarsal phalangeal joint.  However, the record shows that 
the issue of entitlement to service connection for a left 
shoulder disorder is properly prepared for appellate review.  
The RO denied this claim in December 1994.  The veteran filed 
a notice of disagreement in March 1995, and during the same 
month, the RO issued an SOC.  In April 1995, the veteran 
filed a VA Form 21-4138 (Statement in Support of Claim), 
which the Board construes as a substantive appeal on the 
issue.  

A review of the record reflects that additional development 
by the RO is needed before the Board can proceed further in 
adjudicating the veteran's increased evaluation and service 
connection claims.  The RO issued supplemental statements of 
the case on these issues in July 1995.  Since then, pertinent 
lay and medical evidence has been obtained and associated 
with the claims file.  The RO did not consider this evidence 
(except as it applies to other issues) or issue updated 
supplemental statements of the case before transferring the 
claims file to the Board for appellate review.  Statutory and 
regulatory provisions mandate that such action be taken.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.31 (1998).  

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should readjudicate the issues on 
appeal based on all of the evidence of 
record.  If the determination is adverse 
to the veteran, then both the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto before the record is returned to 
the Board for further adjudication.

The purpose of this REMAND is to afford the veteran due 
process.  No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
evidence he wishes to have considered in connection with his 
claim; however, he is not required to act unless he is 
otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 5 -


- 1 -


